The defendants’ petition for certification for appeal from the Appellate Court, 30 Conn. App. 204 (AC 10746/11135), is granted, limited to the following issues:
“1. Does the Underground Storage Tank Regulation, General Statutes § 22a-449, apply to a temporarily out-of-service facility?
“2. If the answer to the first question is yes, under the circumstances of this case did the failure of the plaintiff to comply with that regulation give rise to either a special defense or a private right of action in the defendants?”